Decisions  of the Nebraska Court of Appeals
	              STATE ON BEHALF OF KEEGAN M. v. JOSHUA M.	71
	                          Cite as 21 Neb. App. 71

      State    of   Nebraska              K eegan M., a minor
                                  on behalf of
            child, appellee, v.Joshua M., defendant and
            third -party plaintiff, appellee, and A my B.,
                 third -party defendant, appellant.
                                    ___ N.W.2d ___

                         Filed July 30, 2013.    No. A-12-074.

                     supplemental opinion on issue of
                          motion for attorney fees

 1.	 Attorney Fees: Time: Appeal and Error. Pursuant to Neb. Ct. R. App. P.
     § 2-109(F) (rev. 2012), a motion for attorney fees must be filed within 10 days
     of either (1) the release of the court’s opinion or (2) the entry of the order of the
     court disposing of the appeal.
 2.	 Attorney Fees: Appeal and Error. An order denying a petition for further
     review is not an order of the court finally disposing of an appeal as contemplated
     in Neb. Ct. R. App. P. § 2-109(F) (rev. 2012).

  Appeal from the District Court for Douglas County: P eter
C. Bataillon, Judge. Supplemental opinion: Motion for attor-
ney fees denied.

    Justin A. Quinn and Casey J. Quinn for appellant.

  Karen S. Nelson, of Schirber & Wagner, L.L.P., for appellee
Joshua M.

    Irwin, Pirtle, and Riedmann, Judges.

    Riedmann, Judge.
                        INTRODUCTION
   This matter is before the court on Joshua M.’s motion for
attorney fees. Motions for attorney fees filed pursuant to Neb.
Ct. R. App. P. § 2-109(F) (rev. 2012) are typically disposed of
with a minute entry. A minute entry is not appropriate here,
because Joshua’s motion involves an issue not previously
reported in our case law. The new issue presented that we must
answer is whether a motion for attorney fees is timely when it
is not filed within 10 days after the release of an opinion, but
is filed within 10 days of the Nebraska Supreme Court’s denial
of a petition for further review.
  Decisions of the Nebraska Court of Appeals
72	21 NEBRASKA APPELLATE REPORTS



   Without reaching the merits of whether attorney fees are
proper in a case of this nature, we deny Joshua’s motion
as untimely.

                 FACTUAL BACKGROUND
   This case began as a paternity action that the State initiated,
and it ended with Joshua’s requesting, and being awarded,
custody of the minor child. The child’s mother, Amy B.,
appealed the trial court’s order awarding Joshua custody. We
affirmed the trial court’s order on December 11, 2012. See
State on behalf of Keegan M. v. Joshua M., 20 Neb. App.
411, 824 N.W.2d 383 (2012). Amy filed a petition for further
review on January 9, 2013, which the Supreme Court denied
on March 13. Joshua filed a motion for attorney fees and costs
8 days later.

                            ANALYSIS
   Section 2-109(F) governs the filing of a motion for attorney
fees following an appeal. This section provides, in pertinent
part, as follows:
      Such a motion must be filed no later than 10 days after
      the release of the opinion of the court or the entry of the
      order of the court disposing of the appeal, unless other-
      wise provided by statute. Any person filing a motion for
      attorney fees beyond the 10-day time limit must include
      within the motion a citation to the statutory authority per-
      mitting a filing beyond the time limit prescribed by this
      rule. For purposes of this subsection an order of the court
      disposing of the appeal shall include an order disposing of
      a motion for rehearing. A motion for attorney fees which
      is timely filed in the Court of Appeals shall toll the time
      for filing a petition for further review.
   [1] Pursuant to § 2-109(F), a motion for attorney fees must
be filed within 10 days of either (1) the release of the court’s
opinion or (2) the entry of the order of the court disposing of
the appeal. Joshua did not file his motion within 10 days of
the date of the release of the opinion. Therefore, his motion is
untimely unless he filed it within 10 days of “the entry of the
order of the court disposing of the appeal.”
         Decisions of the Nebraska Court of Appeals
	          STATE ON BEHALF OF KEEGAN M. v. JOSHUA M.	73
	                      Cite as 21 Neb. App. 71

   The phrase “the entry of the order of the court disposing
of the appeal” is not specifically defined in the court rules;
however, § 2-109(F) provides guidance as to its meaning. This
section states that the phrase includes “an order disposing of a
motion for rehearing.” It does not state that the phrase includes
an order disposing of a petition for further review. Motions for
rehearing are governed by Neb. Ct. R. App. P. § 2-113 (rev.
2012), and neither party filed a motion for rehearing.
   In addition to addressing motions for rehearing, § 2-109(F)
also states that a motion for attorney fees which is timely filed
in the Nebraska Court of Appeals shall toll the time for filing
a petition for further review. It does not state that the filing of
a petition for further review tolls the time for filing a motion
for attorney fees.
   We further note that the phrase “the entry of the order of
the court disposing of the appeal” appears with one varia-
tion in Neb. Ct. R. App. P. § 2-102(F)(1) (rev. 2012) gov-
erning petitions for further review. This section requires the
following:
      An original and one copy of a petition for further
      review and memorandum brief in support must be filed
      within 30 days after the release of the opinion of the
      Court of Appeals or the entry of the order of the Court
      of Appeals finally disposing of the appeal, whichever
      occurs later. For purposes of this subsection, an order
      of the Court of Appeals finally disposing of an appeal
      includes an order on a motion for rehearing or a motion
      for attorney fees.
   As evidenced by the above, the phrase “an order of the Court
of Appeals finally disposing of an appeal” is defined again as
including an order on a motion for rehearing and is expanded
to include an order on a motion for attorney fees filed with the
Court of Appeals.
   [2] Neb. Ct. R. App. P. §§ 2-107 (rev. 2012) and 2-108 (rev.
2008) also address disposition of appeals, but are inappli-
cable to the present case. We identify them solely for purposes
of completeness. Neither of them, nor any other court rule,
defines the phrase “an order of the court finally disposing of
an appeal” to include an order on a petition for further review.
  Decisions of the Nebraska Court of Appeals
74	21 NEBRASKA APPELLATE REPORTS



To the contrary, a careful reading of the rules leads to the
conclusion that an order denying a petition for further review
is not “an order of the court disposing of the appeal” as con-
templated in § 2-109(F). We reach this determination because
(1) § 2-109(F) specifically defines an order on a motion for
rehearing as “an order of the court disposing of the appeal,”
but does not include an order on a petition for further review
in that definition, and (2) § 2-109(F) provides that the filing of
a motion for attorney fees tolls the time for filing a petition for
further review, but fails to provide for the converse. Therefore,
we determine that the filing of a petition for further review
does not toll the 10-day period in which to file a motion for
attorney fees.
    In the present case, if we were to determine that Joshua’s
motion for attorney fees was timely, we would create an
absurd result, because Amy did not file her petition for further
review until 29 days after we released our opinion. Therefore,
although Joshua “missed” the 10-day deadline following issu-
ance of our opinion, he would be fortuitously timely because
Amy filed a petition for further review. The following chronol-
ogy depicts this absurdity:
•  ecember 11, 2012—We release our opinion in State on
  D
  behalf of Keegan M. v. Joshua M., 20 Neb. App. 411, 824
  N.W.2d 383 (2012).
•  ecember 21, 2012—Ten-day period after release of State on
  D
  behalf of Keegan M. v. Joshua M. expires.
•  anuary 9, 2013—Amy files petition for further review.
  J
•  arch 13, 2013—Supreme Court denies petition for further
  M
  review.
•  arch 21, 2013—Joshua files motion for attorney fees.
  M
•  arch 23, 2013—Ten-day period after Supreme Court rules
  M
  on petition for further review expires.
    As evidenced by the above, Amy’s filing of the petition of
further review would breathe new life into an otherwise expired
time period in which to file a motion for attorney fees. While
a party who is successful in an appeal does not normally file a
petition for further review, there are instances where a party is
successful but has not obtained all of the relief he requested.
In such a situation, a party who missed the 10-day window to
            Decisions    of the Nebraska Court of Appeals
	                      MOLINA v. SALGADO-BUSTAMANTE	75
	                            Cite as 21 Neb. App. 75

file a motion for attorney fees could cure that defect by filing
a petition for further review, wait for the denial, and then file
a motion for attorney fees. Allowing this application would
encourage parties who were successful on appeal, but who
failed to timely file for attorney fees, to seek further review of
the minutest issue in the Nebraska Supreme Court simply so
they could request attorney fees.
                         CONCLUSION
  Joshua failed to timely file his motion for attorney fees
when he failed to file it within 10 days from the date on which
we released the opinion in State on behalf of Keegan M. v.
Joshua M., supra. We therefore deny his motion.
                             Motion for attorney fees denied.



          Nanci Molina, individually and as next friend
           of Agustin Bustamante-Molina, appellee, v.
            Agustin Salgado-Bustamante, appellant.
                                    ___ N.W.2d ___

                         Filed July 30, 2013.    No. A-12-607.

 1.	 Appeal and Error. The construction of a mandate issued by an appellate court
     presents a question of law.
 2.	 Judgments: Appeal and Error. An appellate court reviews questions of law
     independently of the lower court’s conclusion.
 3.	 Actions: Paternity: Child Support: Equity. While a paternity action is one at
     law, the award of child support in such an action is equitable in nature.
 4.	 Child Support: Appeal and Error. The standard of review of an appellate court
     in child support cases is de novo on the record, and the decision of the trial court
     will be affirmed in the absence of an abuse of discretion.
 5.	 Motions for New Trial: Appeal and Error. A motion for new trial is addressed
     to the discretion of the trial court, whose decision will be upheld in the absence
     of an abuse of that discretion.
 6.	 Judges: Judgments: Appeal and Error: Words and Phrases. A judicial abuse
     of discretion, warranting reversal of a trial court decision on appeal, requires that
     the reasons or rulings of a trial court be clearly untenable, unfairly depriving a
     litigant of a substantial right and just result.
 7.	 Child Support: Rules of the Supreme Court. The main principle behind
     the child support guidelines is to recognize the equal duty of both parents to
     contribute to the support of their children in proportion to their respective
     net incomes.